UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Hilton Yield Plus Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 33.2% Consumer Cyclical - 5.3% McDonald's Corp. $ Wal-Mart Stores, Inc. Consumer Non Cyclical - 6.4% B&G Foods, Inc. Kraft Foods Group, Inc. Pfizer, Inc. Tootsie Roll Industries, Inc. Energy - 2.8% Plains GP Holdings LP, Class A Financial - 18.7% American Capital Agency Corp.- REIT Bryn Mawr Bank Corp. Cherry Hill Mortgage Investment Corp. Community Bank System, Inc. Gramercy Property Trust, Inc. - REIT Heritage Financial Corp. Independence Realty Trust, Inc. - REIT Medley Capital Corp. Medley Management, Inc., Class A Sterling Bancorp Two Harbors Investment Corp. - REIT Westwood Holdings Group, Inc. Total Common Stocks (Cost $14,364,283) PREFERRED STOCKS - 17.6% Consumer Cyclical - 1.7% M/I Homes, Inc., Series A Financial - 15.9% AG Mortgage Investment Trust, Inc., Series A Apollo Residential Mortgage, Inc., Series A Arbor Realty Trust, Inc. Arlington Asset Investment Corp. Bank of America Corp., Series H Boston Private Financial Holdings, Inc. Colony Financial, Inc., Series A Countrywide Capital IV, Series A Countrywide Capital V, Series B Customers Bancorp, Inc. CYS Investments, Inc., Series A Dynex Capital, Inc., Series B HCI Group, Inc. RAIT Financial Trust - REIT State Street Corp. Total Preferred Stocks (Cost $7,620,374) Shares/Par MASTER LIMITED PARTNERSHIPS - 10.3% American Midstream Partners LP Enable Midstream Partners, LP Enterprise Products Partners L.P. Magellan Midstream Partners, L.P. Tallgrass Energy Partners LP Total Master Limited Partnerships (Cost $4,057,235) CLOSED END FUNDS - 9.3% Alpine Total Dynamic Dividend Fund DoubleLine Opportunistic Credit Fund Nuveen Mortgage Opportunity Term Fund PIMCO Dynamic Income Fund Total Closed End Funds (Cost $4,014,106) CORPORATE BONDS - 4.0% Abbvie, Inc. 2.900%, 11/06/2022 Google, Inc. 3.375%, 02/25/2024 Total Corporate Bonds (Cost $1,725,988) CONVERTIBLE BONDS - 3.6% Colony Financial, Inc. 3.875%, 01/15/2021 HCI Group, Inc. 3.875%, 03/15/2019 (a) Total Convertible Bonds (Cost $1,595,848) EXCHANGE TRADED FUNDS - 2.9% JPMorgan Alerian MLP Index ETN ProShares Short S&P 500 Fund * Total Exchange Traded Funds (Cost $1,275,695) CONVERTIBLE PREFERRED STOCK - 1.5% Wheeler Real Estate Investment Trust, Series B (Cost $747,390) SHORT-TERM INVESTMENT - 14.3% Fidelity Institutional Money Market Portfolio, 0.05% ^ (Cost $6,244,828) Total Investments - 96.7% (Cost $41,645,747) Other Assets and Liabilities, Net - 3.3% Total Net Assets - 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of November 30, 2014, the value of this investment was $805,375 or 1.8% of total net assets. ^ Variable Rate Security- The rate shown is the rate in effect as of November 30, 2014. ETN - Exchange Traded Note REIT - Real Estate Investment Trust Summary of Fair Value Exposure The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of November 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
